



Exhibit 10.3
WOLVERINE WORLD WIDE INC.
SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the “Agreement”) is made by and among
Wolverine World Wide, Inc., acting on behalf of itself and its affiliates,
subsidiaries, and related companies (collectively, the “Company”) and Todd
Spaletto (the “Employee”).


WHEREAS, the Employee’s employment by the Company is expected to end on May 30,
2020; and
WHEREAS, the Company and the Employee wish to fully and finally settle and
resolve any and all claims, differences, and disputes between them, including,
but not limited to, claims arising out of the or relating to the Employee’s
employment, terms and conditions of employment, separation from employment or
any other event, transaction, or communication between the Company and the
Employee; and
WHEREAS, the Company desires to provide the Employee with certain separation
benefits in exchanges for the Employee’s execution of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:
1.    Conclusion of Employment. The Employee’s employment by the Company shall
end on the Separation Date identified in Exhibit A, and the Employee shall
continue receiving base salary and benefits through that date. Following the
Separation Date, the Employee shall have no rights to any compensation,
severance, or other benefits not expressly provided in this Agreement.
2.    Employee’s Separation Payment. Subject to the Employee complying with all
of the Employee’s obligations under this Agreement, the Company will pay the
Employee severance compensation in the total amount of the Separation Payment
identified in Exhibit A, less all applicable deductions for federal, state, and
local taxes, social security, wage withholding, and other taxes, subject to the
qualification in the following paragraph.
The “Separation Payment Period” shall begin on the Effective Date and shall end
on the date of the last scheduled installment of the Separation Payment. Should
the Employee begin new employment, including any consulting, independent
contractor, or similar type of arrangement, prior to the end of the Separation
Payment Period, the Company’s obligation to pay any of the installment payments
not yet paid shall immediately cease and the Company’s obligation under this
Agreement to pay any Separation Payment shall be capped at the amount paid prior
to the date the Employee began new employment. The Company shall pay the
Employee for all accrued, unused vacation, less applicable deductions for
federal, state, and local taxes, social security, wage withholding, and other
taxes.





--------------------------------------------------------------------------------




The Separation Payment will be made after the “Effective Date” of this Agreement
as defined in Section 18.


3.    Outplacement Assistance. The Company will pay for outplacement assistance
for the Employee as set forth in Exhibit A. If Exhibit A does not state any
outplacement assistance or states that outplacement assistance is not included
as a separation benefit, then the Company is under no obligation to provide
outplacement assistance to the Employee.
4.    Outstanding Balances. Prior to the Effective Date, the Employee will
reimburse the Company for any outstanding personal expenses the Company paid on
behalf of the Employee. The Employee shall pay any balances outstanding for
personal purchases or expenses charged to any Company credit card or any
business expenses already reimbursed. If the Employee does not pay these
expenses, or any other amounts due to the Company, in full on or before the
Effective Date, the Employee consents to the Company deducting these amounts
from the Employee’s last paycheck or offsetting these amounts against any
Separation payments or other payments due to the Employee.
5.    Equity Awards.
(a)    The Employee is not and shall not be eligible for or entitled to any
awards of stock or other equity or equity-based incentives after the Separation
Date.
(b)    The Employee acknowledges and understands that: (i) any restricted stock
or other equity awards (including any time-vested and performance-based stock)
for which the restrictions have not lapsed as of the Separation Date shall be
forfeited to the Company in accordance with the terms of the applicable stock
agreements and plans; and (ii) any stock options or other equity awards that
have not vested as of the Separation Date shall be forfeited to the Company in
accordance with the terms of the applicable option agreements and plans.
6.    Other Benefits; Health Insurance Coverage.
(a)    All of the Employee’s Company benefits, including, but not limited to,
employee discount, long-term disability, short-term disability and life
insurance coverage will cease as of the Separation Date, except to the extent
explicitly set forth in this Agreement. The Employee will not continue to earn
vacation or other paid time off after the Separation Date. The Employee’s right
to contribute to the Company’s 401(k) plan shall cease as of the Separation
Date, in accordance with the terms of that plan.
(b)    Employee will not be eligible for any bonus for fiscal year 2020,
including but not limited to any bonuses under the Company’s Administrative
Bonus Plan, Amended and Restated Executive Short-Term Incentive Plan, or Amended
and Restated Executive Long-Term Incentive Plan. Employee will remain eligible
for the Company’s concierge medicine and financial counseling programs through
the earlier of December 31, 2020, or the date the Company ceases offering those
programs.


2

--------------------------------------------------------------------------------




(c)    If enrolled as of the Separation Date, the Employee will be eligible for
continued health care coverage, as permitted under the federal Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). Provided the
Employee timely elects to continue receiving group medical coverage and/or
dental coverage pursuant to COBRA, the Company shall pay for the Employee’s
COBRA coverage as of the Separation Date through the Company Contribution
Termination Date set forth in Exhibit A. The Company’s obligation to pay for the
Employee’s COBRA coverage, however, shall be reduced by the amount that the
Employee will pay toward such coverage, which shall be equal to the amount of
the Employee’s medical and/or dental coverage premiums as of the Separation
Date. The Employee will be required to pay the Employee’s COBRA contributions
directly to the Company’s COBRA administrator each month. As of the Company
Contribution Termination Date, all continuing COBRA coverage shall be at the
Employee’s sole election and expense. To the extent that the Employee begins new
employment on or before the Company Contribution Termination Date, the Employee
shall immediately notify the Company of such employment. In the event Employee
becomes eligible for coverage through a new employer, the Employee shall elect
such coverage. Upon the Employee electing such coverage, the Company’s
obligation to pay for COBRA coverage shall immediately cease. If the Employee
timely elects COBRA, the Employee may use any unused balance in the Employee’s
Medical Flexible Spending Account.
Notwithstanding the foregoing, if the Employee is eligible for and timely
enrolls in any other medical and/or dental insurance plan offered by the Company
on or after the Separation Date, the Company shall pay the same amount for the
same period of time towards such coverage as it otherwise would towards the
Employee’s COBRA coverage under this Section 6(c).
The Company may substitute for its current health insurance plan and/or dental
insurance plan such coverage and employee contribution requirements as are then
being furnished by the Company to its similarly situated active employees.
7.    Return of Property. All documents, including memoranda, notes, records,
reports, photographs, drawings, plans, papers, or other documents, samples or
analyses, or electronically stored information, whether or not they contain
Confidential Information, are the property of the Company and must be returned
to the Company on or before the Separation Date. The Employee shall return to
the Company all of its property in the Employee’s possession, including, but not
limited to, keys, office equipment, credit cards, personal computers, files,
correspondence, customer lists, business notes, documents and all other
materials relating to the Company’s business on or before the Separation Date.
The Employee shall not keep photocopies, facsimiles or electronically stored
forms of any Company materials.
8.    Future Communications. Should inquiries be made of the Company regarding
the Employee’s employment by the Company, the Company will limit the information
it releases to the dates of the Employee’s employment and the positions held,
except to the extent it is otherwise required by law to release information
regarding the Employee’s employment.
9.    Non-Disparagement. The Employee shall not disparage or defame the Company,
its directors, management, employees, products, or services, in any
conversation, correspondence, or other form of communication, oral or written,
and shall not do or say anything that could


3

--------------------------------------------------------------------------------




reasonably be expected to disrupt the good morale of the employees of the
Company or otherwise harm the business interests, goodwill, or reputation of the
Company.
10.    Compliance with Laws. The Employee acknowledges, affirms, represents, and
warrants that at all times during the Employee’s employment by the Company, the
Employee complied with all state and federal laws, conducted himself with the
highest degree of fidelity to the Company, committed no acts of theft,
embezzlement, misappropriation, insider trading, or other forms of misconduct
contrary to the interests of the Company.
11.    Confidential Information. The Employee shall not use for personal benefit
or another’s benefit, or disclose to anyone, any information obtained during the
Employee’s employment by the Company that is not generally known to the public,
including, but not limited to, technical data, methods, processes, software,
compositions, equipment, research data, marketing and sales information, product
design, development and sourcing information, personnel data, customer lists,
books, records, reports, statements, financial and other data, and all the other
know-how and trade secrets pertaining in any respect to the Company or the
Company’s business or customers (collectively, “Confidential Information”). In
addition, the Employee shall not disclose the terms or nature of this Agreement
to anyone, except as strictly necessary to the Employee’s attorneys and tax
advisors.
12.    Non-Solicitation. For the period beginning on the Separation Date and
extending through the Non-Solicitation Termination Date set forth in Exhibit A,
the Employee shall not, without the Company’s prior written consent, directly or
indirectly: (a) solicit, hire, cause, or induce, or attempt to solicit, hire,
cause, or induce any employee, agent, representative, or contractor of the
Company who was an employee, agent, representative, or contactor of the Company
as of the Separation Date, to terminate such person’s relationship with the
Company or to become employed by any business or person other than the Company;
(b) authorize, condone, solicit, or assist in the taking of such actions by any
third party, including but not limited to a recruiter or future employer of the
Employee; provided, however, that with respect to this Section, a general
solicitation or advertisement not specifically targeted to or reasonably
expected to specifically target such individuals will not be deemed in and of
itself to violate the prohibitions of this Agreement; or (c) interfere or
attempt to interfere with any transaction, agreement, prospective agreement,
business opportunity or business relationship in which Company or any affiliate
was involved during the two (2) years prior to the Separation Date. Employee
acknowledges and agrees that the restriction in this Section is reasonable in
light of the Employee’s responsibilities with the Company and the scope of the
Company’s business.
“Customer” is defined as any person, company, or business that placed a
wholesale order with any of the Company’s brands during the two (2) years prior
to the Separation Date.
13.    Enforcement of Covenants. The Employee acknowledges and affirms that the
Employee has carefully read and considered all the terms and conditions of this
Agreement, including the restraints imposed upon the Employee pursuant to
Sections 9, 10, 11, and 12.  The Employee agrees without reservation that each
of the restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information, trade secrets, and other
legitimate interests of the Company and its subsidiaries, affiliates, and
related parties; that


4

--------------------------------------------------------------------------------




each of them is a significant and material provision of this Agreement, and
serves as an inducement for the Company to enter into this Agreement; and that
each and every one of those restraints is reasonable in respect to subject
matter, length of time and geographic area. The Employee further acknowledges
that, were the Employee to breach any of the covenants contained in Sections 9,
10, 11, or 12, the damage to the Company would be irreparable.  The Employee
therefore agrees that in the event of the breach or a threatened breach by the
Employee of any of the provisions of Sections 9, 10, 11, or 12, the Company, in
addition to any and all other rights remedies available to it at law or equity,
shall be entitled to: (a) cease any payments set forth in this Agreement that
would otherwise be paid to the Employee after the date of the breach under this
Agreement; (b) State or federal court injunctive relief restraining the Employee
from further violation of this Agreement, and ordering specific performance of
the Employee’s obligations under this Agreement; (c) money damages suffered by
the Company as a result of the Employee’s breach; and (d) reimbursement of court
costs and attorney fees and costs reasonably incurred by the Company in securing
the Employee’s compliance with this Agreement.
No breach of any provision of this Agreement by the Company, or any other
claimed breach of contract or violation of law, or change in the nature or scope
of the Employee’s employment relationship with the Company, shall operate to
extinguish the Employee’s obligation to comply with Sections 9, 10, 11, or 12.
14.    Interpretation by Court. If any provision of this Agreement as applied to
the Company or Employee or to any circumstance shall be adjudged by a court of
competent jurisdiction to be invalid or unenforceable, that provision and
determination shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances, or the validity or
enforceability of this Agreement. The Company and the Employee agree that the
provisions of this Agreement are reasonable and they intend this Agreement to be
enforced as written. If, however, any provision, or part any part of a provision
is held to be unenforceable because of its duration or the types of activities
restricted by it, all parties agree that a Court of competent jurisdiction
making such determination shall have and should exercise the power to (1) reduce
the duration of the provision or types of activities restricted to the maximum
duration permitted by applicable law; (2) delete specific words or phrases; and
(3) enforce the provision in its reduced form.
15.    Waiver and Release. In consideration of the payments and benefits set
forth in this Agreement, Employee, for herself/himself, her/his spouse (if any),
their marital community (if any), and their respective heirs, estates,
representatives, executors, successors and assigns, hereby fully, forever,
irrevocably, and unconditionally releases and discharges the Company, its
shareholders, affiliates, subsidiaries, parent companies, employee benefit
plans, any co-employers or joint employers, their officers, directors,
employees, agents, attorneys, administrators, representatives, successors,
heirs, assigns, and all persons acting by, through, under, or in concert with
them (collectively, the “Released Parties”), from any and all claims of whatever
kind and nature, character, and description, whether in law or equity, whether
sounding in tort, contract, federal, state and/or local law, statute, ordinance,
regulation, common law, or other source of law, which she/he or they may have
against them, or any of them, including any and all claims arising out of and/or
in any way related to Employee’s employment with the Company or the
circumstances of the termination of that employment, which could have arisen out
of any act or omission occurring from the beginning


5

--------------------------------------------------------------------------------




of time to the Effective Date, whether now known or unknown, contingent or
vested, whether anticipated or unanticipated, asserted or unasserted, at the
time of execution of this Agreement or not, for any type of relief.
(a)    Included Statutes. This Release and Waiver includes but is not limited
to, any and all claims, including claims arising under the Civil Rights Act of
1964, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the Family & Medical Leave Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act, the
Occupational Safety and Health Act, the Immigration Reform and Control Act, the
Fair Labor Standards Act, the Workers Adjustment and Retraining Notification
Act, the Fair Credit Reporting Act, the Uniformed Services Employment and
Reemployment Act of 1994, the Equal Pay Act, the Rehabilitation Act, the
Employee Polygraph Protection Act, the Sarbanes-Oxley Act (as applicable), the
National Labor Relations Act, the Securities and Exchange Act of 1933 and 1934,
the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Michigan’s
Elliot-Larsen Civil Rights Act, the Michigan Persons With Disabilities Civil
Rights Act, the Massachusetts Fair Employment Practices Law, the Massachusetts
Public Accommodations Act, Article 114 of the Massachusetts Constitution, and
all other relevant local, state and federal statutes, rules, regulations, and
applicable provisions of state constitutions.
(b)    Included Claims. This Agreement includes, but is not limited to, all
claims for past due or future wages, overtime, compensation, minimum wages,
damages, back pay, front pay, severance pay, meal and rest break compensation,
penalties (including late payment penalties), liquidated damages, punitive
damages, interest, attorneys’ fees, litigation costs, restitution, equitable
relief, bonuses, vacation pay, medical insurance, life or disability insurance,
and other benefits (except vested retirement benefits) and all claims for
violation of any express or implied agreement, written or verbal, that occurred
before the execution of this Agreement, or for any violation of any common law
duty or statute.
In waiving and releasing any and all claims set forth in this Agreement, whether
or not now known to Employee, Employee understands that this means that if
Employee later discovers facts different from or in addition to those facts
currently known or believed to be true by the waivers and releases of this
Agreement will remain effective in all respects – despite such different or
additional facts – and even if Employee would not have agreed to this Agreement
if Employee had prior knowledge of such facts. Employee expressly, knowingly,
and intentionally waives the benefits and rights of any statute, rule, doctrine,
or common law principle of any jurisdiction whatsoever that provides that a
general release does not extend to unknown claims.
The Employee further agrees that, except to enforce the terms of the Agreement
and subject to the rights enumerated in Section 15(c), the Employee will not
initiate or file, or cause to be initiated or filed, any complaint, suit,
charge, or other proceeding asserting any of the released claims against the
Company. The consideration offered herein is accepted by the Employee as being
in full accord, satisfaction, compromise and settlement of any and all claims or
potential claims, and the Employee expressly agrees that Employee is not
entitled to and shall not receive any further recovery of any kind from, and
that in the event of any further complaint, suit, charge or other proceeding
whatsoever, except those to enforce the terms of the Agreement, based upon any
matter


6

--------------------------------------------------------------------------------




released herein, the Company shall have no further monetary or other obligation
of any kind to the Employee, including any obligation for any costs, expenses,
and attorneys’ fees incurred by Employee or on Employee’s behalf.  THE EMPLOYEE
AGREES TO WAIVE ANY RIGHT TO RECOVER MONETARY DAMAGES (INCLUDING, BUT NOT
LIMITED TO, BACK PAY, FRONT PAY, LIQUIDATED DAMAGES, PUNITIVE DAMAGES, AND/OR
COMPENSATORY DAMAGES) IN ANY SUIT, COMPLAINT, CHARGE, OR OTHER PROCEEDING FILED
BY THE EMPLOYEE OR ANYONE ELSE ON THE EMPLOYEE’S BEHALF.
(c)    Excluded Claims & Protected Rights. Notwithstanding the above, by signing
this agreement, the Employee does not release and discharge: (i) file any claims
that are not permitted to be waived or released under applicable law, including
but not limited to, the right to file a charge with or participate in an
investigation by the EEOC, claims for workers’ compensation, and claims for
unemployment compensation;  (ii) any claim for breach of this Agreement or to
challenge its validity under the ADEA; and (iii) any claims arising after the
date on which the Employee signs this Agreement. Nor is this Agreement intended
in any way to limit the Employee’s right or ability to: (i) bring a lawsuit
against the Company to enforce the Company’s obligations under this Agreement;
(ii) make any disclosure of information required by law; (iii) report a possible
violation of any federal law or regulation to any government agency or entity
including but not limited to the EEOC, the National Labor Relations Board, the
Department of Justice, the Securities and Exchange Commission, Congress, and any
agency Inspector General, or making disclosures that are protected under the
whistleblower provisions of any law; or (iv) initiate, provide information to,
testify at, participate, or otherwise assist, in any investigation or proceeding
brought by any federal regulatory or law enforcement agency or legislative body,
such as the EEOC and SEC, any self-regulatory organization, or the Company’s
legal, compliance, or human resources officers relating to an alleged violation
of any federal, state, or municipal law.
(d)    This release shall not constitute a release by the Employee of any right
by the Employee to be indemnified by the Company as provided by statute, the
Company’s By‑Laws, or any Directors and Officers liability insurance policy
maintained by the Company for any acts or omissions during the term of the
Employee’s employment to the same extent the Employee would have had the right
to be indemnified absent this release.
(e)    This waiver and release does not affect the Employee’s right to continue
COBRA continuation coverage after the Company paid period, if any, of COBRA
coverage.
16.    Retirement Plans. The parties recognize that the Employee may have
certain vested interests in a “401(k)” retirement and/or other pension plan to
which the Company has contributed on the Employee’s behalf. The waiver and
release of claims set forth in Section 15 does not apply to the Employee’s
vested interests in such plans.
17.    Opportunity for Review and Consultation. The Employee acknowledges having
read this Agreement and understands all of its provisions. The Employee
knowingly and voluntarily agrees to all of the terms and provisions of this
Agreement. The Employee acknowledges that the Employee has had twenty-one (21)
days to enter into this Agreement. If this Agreement was executed prior to the
expiration of the twenty-one (21) day deliberation period, the Employee warrants
such


7

--------------------------------------------------------------------------------




execution was voluntary and without coercion by the Company. The Company
encourages the Employee to consult with an attorney regarding this Agreement.
The Employee acknowledges that the Employee either has consulted with an
attorney regarding this Agreement or has intentionally chosen not to exercise
the right to do so.
18.    Effective Date; Revocation Period. The Employee has seven (7) days after
signing this Agreement to revoke the Agreement and the Agreement will not be
effective until that revocation period has expired (the “Effective Date”).
Notice of revocation shall be in a signed document delivered to the Senior Vice
President, Global Human Resources before the expiration of the revocation
period.
19.    Disclosures and Subpoena.
(a)    The Employee agrees that the Employee will not, directly or indirectly,
and without the Company’s prior written consent, voluntarily provide
information, documents, or statements to any entity or person, including current
or former employees of the Company (except the Employee’s counsel, tax preparer,
and immediate family) regarding: (a) any other person’s employment with, or
termination of employment from, the Company; or (b) any information or documents
concerning the Company. In the event that a subpoena or other lawful process is
properly served upon the Employee requiring production or disclosure of
information or documents concerning the foregoing matters, the Employee shall
promptly notify the Company, in accordance with the Notices provisions detailed
herein, and shall provide it with copies of any subpoena or other process served
upon the Employee. The Employee shall thereafter make such documents available
to the Company for inspection and copying at a reasonable time and place
designated by the Company prior to their production.
(b)    In the event that the subpoena or other process requires testimony or
statements from the Employee, the Employee agrees to meet, telephonically or in
person, with attorneys or agents designated by the Company, at a reasonable time
and place designated by the Company and prior to giving the testimony or the
production of documents, for the purpose of discussing the same.
(c)    Nothing herein shall give the Company the right to control or dictate the
content of any testimony given by the Employee, or any documents produced by the
Employee pursuant to subpoena or other lawful process. It is understood that the
Employee shall provide all information lawfully required of the Employee, but
shall not waive any matters of attorney-client privilege without the Company’s
express consent. In the event that the Company requires any information or
testimony from the Employee in connection with any claim made against the
Company, or any claims made by the Company against persons or entities not party
to this Agreement, the Employee agrees to cooperate fully with and without cost
to the Company, including: (a) appearing at any deposition, trial, hearing or
arbitration; (b) meeting telephonically or in person with attorneys or agents
designated by the Company, at a reasonable time and place designated by the
Company and prior to the giving of testimony, for the purpose of discussing such
testimony; and (c) providing the Company with any relevant documentation in the
Employee’s custody, control or possession. The Company will, however, pay for or
reimburse the Employee for any reasonable expenses, not including attorneys’
fees, the Employee incurs in connection with such cooperation, provided the
Company has agreed in advance to such expenses.


8

--------------------------------------------------------------------------------




20.    Future Cooperation. The Employee agrees that, in the future, the Employee
will cooperate with the Company and will respond to reasonable requests for
information about the Company’s business activities during the period when the
Employee was employed by the Company and will execute such documents that the
Company requests in order to fulfill the Employee’s obligations hereunder.
21.    Assignment/Binding Effect. This Agreement is personal in nature as to
Employee and the Employee may not assign the Agreement. The terms of this
Agreement shall inure to the benefit of the Company and its successors and
assigns.
22.    Amendment. The Company and the Employee may amend this Agreement only
through a writing signed by both of them.
23.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Michigan. The Company and the Employee
irrevocably agree and consent to the exclusive jurisdiction of the Circuit Court
for Kent County, Michigan for the resolution of claims, disputes and
controversies under this Agreement.
24.    Voluntary Agreement. The Employee acknowledges and affirms that the
Employee is signing this Agreement knowingly, voluntarily, and without any
coercion or duress.
25.    Adequate Consideration. The Employee acknowledges and affirms that the
payments and other benefits provided to the Employee under this Agreement exceed
the nature and scope of that to which the Employee would otherwise have been
entitled to receive from the Company, and constitute adequate consideration for
the promises herein.
26.    Entire Agreement. This Agreement including Exhibit A constitutes the
entire agreement between Employee and the Company with respect to the subject
matter of this Agreement and supersedes all earlier agreements and
understandings, oral and written, between the parties.
AGREED:
AGREED:
/s/ Todd Spaletto
/s/ Amy Klimek
                                                                 
Todd Spaletto
 


  Apr 10, 2020
                                                                 
Date
                                                                 
Wolverine World Wide, Inc.
By:


  Apr 15, 2020
                                                                 
Date







9

--------------------------------------------------------------------------------


EXHIBIT A
WOLVERINE WORLD WIDE INC.
SEPARATION AND RELEASE AGREEMENT




Employee
Todd Spaletto
Separation Date
May 30, 2020
Separation Payment
$218,076.84, which shall be paid in eighteen (18) equal installments of
$12,115.38, less all applicable deductions for federal, state, and local taxes,
social security, wage withholding, and other taxes, on the same bi-weekly
schedule as salaried employees (“Separation Payment”).
Outplacement Assistance
The Company will pay for an outplacement program provided by a Company selected
vendor, containing content and at a cost acceptable to the Company.
Company Contribution Termination Date
February 6, 2021
Non-Solicitation Termination Date
May 31, 2022












































